OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Presiding Judge.
Upon consideration of appellant’s motion for rehearing the original opinions are withdrawn and the following substituted in lieu thereof.
The offense is burglary; the punishment, ten years.
Trial was had and notice of appeal was given on February 16, 1966. Appellant first contends that his written confession which was witnessed by Justice of the Peace Roberts was not admissible, because it was not also witnessed by someone other than a peace officer as is required by Sec. 3 of Article 38.22(a), Vernon’s Ann.C.C.P. (1965). Such section deals with oral confessions and needs not be considered here.
He further contends that the trial court’s resolution of disputed facts was not ■sufficient under our holding in Lopez v. State, Tex.Cr.App., 384 S.W.2d 345. His findings contained the recitation that appellant was not refused the assistance of counsel and that he freely and voluntarily made the statement. We deem these findings sufficient.
The judgment is affirmed and appellant’s motion for rehearing is overruled.